DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 09/17/2019.
Claims 1-11 are currently pending and have been examined.

Drawings
The drawings are objected to because Figure 3 contains text that is blurry/illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Dependent Claims 2-11 inherit the deficiencies of parent Claim 1 and are subsequently rejected. 
Claim 5 contains recitation of “curated answers”. The specification discloses “curated answers” (at [0006], [0010], and [0013]) but does not describe what qualifies an answer as being “curated”. As such, Examiner is assuming the standard dictionary definition of “curated” (“selected, organized, and presented using professional or expert knowledge”), and is interpreting this limitation to mean answers or responses provided by a veterinarian with expert knowledge.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over White et. al. (US 20170161450A1) in view of Christiansen (US Publication 20130173439A1). 

Regarding Claim 1, White discloses the following: 
A system for providing animal related information to animal professionals (Abstract, “Systems, methods, and apparatuses are provided for real-time veterinarian communication linkage for animal assessment and diagnosis. The system enables an animal subject associated with a user to receive preventative, diagnostic or treatment related healthcare, via a real-time veterinary medicine session between the user and the at least one veterinarian associated with the veterinary medicine system”), the system comprising:
a cloud connected device supporting voice detection and voice response for information receipt and information data input between […animal professionals…], the voice detection and voice response provided by an animal support system ([0005] discloses a “user device associated with a user”; [0027] “the user associated with the animal subject is enabled to engage or participate in a real-time veterinarian communication session with one or more veterinarians via the user device system and the veterinary medicine system. In this regard, the one or more veterinarians may perform preventative, diagnostic or treatment related functions using veterinarian systems, via the veterinary medicine system”  [0028] “The invention is directed to providing preventative, diagnostic or treatment related care to one or more animal subjects. In this regard, in some embodiments, an application may be configured to facilitate one or more steps associated with the high level process flow 100. The application may be stored on the user device system, the veterinary medicine system, the veterinarian system, a cloud network and/or other third party systems and may be configured to provide user interfaces for the one or more systems”; [0036] “the system may request authentication credentials from the user comprising…biometric information like fingerprint or iris scans and voice recognition…” – supports voice detection”); [0043] “the session may comprise a video 
a user interface module connected to the cloud connected device to provide non-audio information ([0028] “The application may be stored on the user device system, the veterinary medicine system, the veterinarian system, a cloud network and/or other third party systems and may be configured to provide user interfaces for the one or more systems…”In some embodiments, the one or more veterinarians access the veterinary medicine application via the veterinarian systems and/or the veterinary medicine application provides an audio, visual and/or tactile interface at the veterinarian systems to enable the veterinarians to participate in the diagnostic sessions of the animal subjects”; [0033] “in some embodiments the veterinary medicine system enables the reception and transmission of audio and/or video signals, in real-time or near real-time, from the user device and the one or more veterinarian systems at different locations, for communication between the user and the veterinarians in real-time” – video signals reads on “non-audio information”; [0033] “In some embodiments, the user may additionally provide text, images, videos and/or audio associated with the animal subject captured in real-time and/or images, videos and/or audio captured at a prior instance of time, which are then transmitted to the veterinarian systems via the veterinary medicine system in a suitable format”);  and wherein 
animal related data supplied by the animal support system is electronically transferrable using a defined format that includes audio information ([0033] “In some embodiments, establishing the communication link may comprise enabling video chats, voice calls, text and video messages, transfer of files, conference calls, and the like. In some 
            White does not explicitly disclose […between animal professionals…] but Christiansen does teach this (Abstract, “an exchange of information between a general practitioner (GP) veterinarian and a veterinarian specialist”). 
White discloses a system that enables voice detection and response for information and receipt via an animal support system, which users may use to provide animal related information, in which a user interface provides non-audio information and animal related data is electronically transferrable using a defined format including audio information. White discloses that the system may be used between at least two users (Abstract, “an animal subject associated with a user” and “at least one veterinarian”), but does not explicitly disclose that the system is used “between animal professionals”.  Christiansen teaches a system for remote veterinary image analysis and consultation in which a general practitioner (GP) vet and a vet specialist can exchange information.  
            Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of White with these teachings of Christiansen, to use White’s system for two veterinarians to communicate and exchange information pertaining to an 

Regarding Claim 3, White/Christiansen disclose the limitations of Claim 1. White further discloses wherein the animal professionals are veterinary professionals ([0024] “the invention relates to applying veterinary medicine for prevention, diagnosis and treatment of disease, disorder and injury and general well-being of animal subjects. In this regard, embodiments of the invention are directed to establishing real-time veterinarian communication sessions between the animal subjects and one or more veterinarians, for animal subject assessment and diagnosis”. 

Regarding Claim 4, White/Christiansen disclose the limitations of Claim 1. White further discloses wherein information received can include veterinary related questions ([0033] “the user may provide information associated with the animal subject comprising symptoms, current medication, current diet, behavioral characteristics, and the like, via the video communication link. In some embodiments, the user may additionally provide text, images, videos and/or audio associated with the animal subject captured in real-time and/or images, videos and/or audio captured at a prior instance of time, which are then transmitted to the veterinarian systems via the veterinary medicine system in a suitable format. The one or more veterinarians may seek additional information from the user and/or the veterinary medicine system”; [0052] “The system may then analyze the content and extract portions of the conversation that are relevant/pertinent to the animal subject's health concerns, for example, the symptoms described by the user, the diagnosis provided by the veterinarian, the medication prescribed by the veterinarian, and the like.

Regarding Claim 5, White/Christiansen disclose the limitations of Claim 1.  White does not explicitly disclose, but Christiansen, which is directed to a system and method for facilitating an exchange of information between a general practitioner vet and a specialist vet, does teach the following: wherein information received can include curated answers ([0058] “In one embodiment of the invention, a method of facilitating an exchange of diagnostic and other information between a GP veterinarian and a veterinarian specialist broadly includes creating and/or receiving the file or files corresponding to a patient, identifying a veterinarian specialist from a database of a plurality of veterinarian specialists based on input from the GP veterinarian, and sending the file to the veterinarian specialist. The patient may be an animal of any type generally seen by a veterinarian. In this embodiment of the invention, the method may also comprise receiving information from the veterinarian specialist regarding a review of the file by the veterinarian specialist” – Examiner notes that a review of the submitted information by a “veterinarian specialist” reads on the broadest reasonable interpretation of “curated answers”). 
      White/Christiansen disclose a system that enables voice detection and response for information and receipt via an animal support system between animal professionals, which users may use to provide animal related information, in which a user interface provides non-audio information and animal related data is electronically transferrable using a defined format including audio information. White does not teach that the system incorporates curated answers, but Christiansen teaches this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of White/Christiansen with these teachings of Christiansen, to incorporate curated answers, with the motivation of obtaining information from a veterinarian with proper expertise to make an appropriate diagnosis (Christiansen at [0004]). 

Regarding Claim 6, White/Christiansen disclose the limitations of Claim 1.  White further discloses wherein the animal support system can provide access to individual animal health records ([0037] “the process flow 200 may further include retrieving at least a portion of the medical history of the animal subject in response to receiving a request from the user to connect to a veterinary medicine system. In some embodiments, the user may provide at least a portion of the medical history of the animal subject, either prior to or during initiation of the session. The medical history may comprise the animal species/subspecies, breed, age, known allergies, diet, medical history, prior illnesses and medications, prior surgical procedures, vaccinations, symptoms, test results, and the like” – “medical history of the animal subject” as described reads on “individual animal health records”).

Regarding Claim 7, White/Christiansen disclose the limitations of Claim 1. White further discloses wherein the animal support system can actively provide information derived from information received through the cloud connected device ([0013] “initiating the veterinary medicine session further comprises: capturing a first content from the user device and transmitting the first content to the at least one veterinarian, wherein the first content comprises symptoms of the animal subject… and capturing a second content from the veterinarian system and transmitting the second content to the user, wherein the second content comprises a diagnosis and a prescribed medication associated with the animal subject”; second content comprising a diagnosis after first content pertaining to animal’s symptoms reads on “information derived from information received…”). 

Regarding Claim 8, White/Christiansen disclose the limitations of Claim 1. White further discloses wherein the cloud connected device can interact with additional sensors monitoring animal condition ([0053] “FIG. 4 provides a flowchart illustrating connecting one or more auxiliary devices to the veterinary medicine system, in accordance with various 

Regarding Claim 9, White/Christiansen disclose the limitations of Claim 1. White further discloses wherein non-audio information provided by the user interface module can include images ([0033] “the user may additionally provide text, images, videos and/or audio associated with the animal subject captured in real-time and/or images, videos and/or audio 

Regarding Claim 10, White/Christiansen disclose the limitations of Claim 1. White further discloses wherein non-audio information provided by the user interface module can include historical sensor data ([0055] “In some embodiments, following the linking of the auxiliary devices, the system may analyze the applications associated with the auxiliary devices and/or the signals transmitted by the auxiliary devices to determine the type and frequency of the diagnostic parameters measured. In some embodiments, the system may retrieve the historical diagnostic parameters that were measured over a period of time. In some embodiments, the system may constantly/periodically monitor the current diagnostic parameters, store the parameters at a suitable memory location for ease of retrieval during the session. In some embodiments, the system may store at least a portion of the diagnostic parameters as a part of the medical history of the animal subject” where [0053] discloses “The diagnostic parameters may comprise physical parameters of the animal subject that may aid in diagnosis like heart beat/pulse, blood pressure, heart rate, body temperature, respiratory rate, movement/exercise/activity levels, location, body position, calories consumed and/or spent, and the like. In some embodiments, auxiliary devices may comprise wearable devices that are configured to be adorned by the animal subject, placed or secured at a suitable location on the animal subject's anatomy, that are configured to be implanted in the animal subject and that are configured to be otherwise affixed to or associated with the animal subject, either for continuously, for extended periods of time or may be affixed when measurement of diagnostic parameters is required”). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over White et. al. (US 20170161450A1) in view of Christiansen (US Publication 20130173439A1), further in view of Smith (US Patent 11024304). 

Regarding Claim 2, White/Christiansen do not disclose, but Smith, which is directed to a voice-based virtual assistant device that may be used in the medical field, does teach the following: wherein the cloud connected device is a voice controlled virtual assistant  (Col 1, lines 19-22, “A voice-based virtual assistant may perform speech recognition and natural language processing on spoken user input and attempt to infer what the user aims to achieve through his or her interaction with the virtual assistant”). 
White/Christiansen disclose a system that enables voice detection and response for information and receipt via an animal support system between animal professionals, which users may use to provide animal related information, in which a user interface provides non-audio information and animal related data is electronically transferrable using a defined format including audio information. White/Christiansen do not teach that the system utilizes a voice-controlled virtual assistant, but Smith teaches this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of White/Christiansen with these teachings of Smith, to incorporate a voice-controlled virtual assistant for use with the cloud-connected device of White, because a voice-based virtual assistant may have sophisticated natural language understanding capabilities, thereby allowing considerable flexibility in how the user interacts with it (Col 1 lines 23-25). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over White et. al. (US 20170161450A1) in view of Christiansen (US Publication 20130173439A1), further in view of Balram et. al. (US Publication 20150088547A1). 

Regarding Claim 11. White/Christiansen do not disclose, but Balram, which is directed to a mobile information gateway device that may be used in the medical field to present augmented reality image overlay to a user, does teach the following wherein non-audio information provided by the user interface module can include augmented reality video overlay ([0119] “the mobile information gateway device 130 can be used in telemedicine. For example, an expert medical professional perform in particular procedure can wear the mobile information gateway device 130 during the procedure as well as augment the procedure with an audio narrative. The mobile information gateway device 130 can capture images of how the procedure is performed as well as the audio narrative. Both of these types of information can be sent from the mobile information gateway device 130 to the backend service center 108. The backend service server 108 could stream this information in real time for teaching of students or other professionals with less expertise. One advantage of using the mobile information gateway device 130 is that people can participate remotely and they receive an unobstructed view of the procedure from the same vantage point as the person performing the procedure…the recording of the procedure may be augmented by overlaying other information such as graphics, audio, highlights or callouts” where [0048] defines overlay, “a scene adapted overlay of virtual information on the real world objects. Regardless of the specific embodiment, reference to the terms “overlays” or “overlaid” refers to scene adapted overlay. In the embodiment of the present invention, the image delivery and display mechanism 302 “overlays” information related to the first customer on a field of view or retrieved information is “overlaid” over a field of view”; [0122] “the mobile information gateway device 130 can be used to provide treatment of illnesses. For example, the augmented reality provided by the mobile information gateway device 130 can be used to present images or allow the patient to visualize situations”). 
White/Christiansen disclose a system that enables voice detection and response for information and receipt via an animal support system between animal professionals, which 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of White/Christiansen with these teachings of Balram, to incorporate augmented reality video overlay, with the motivation of identifying key aspects of a procedure or area that require extra special detail (Balram at [0119]). 

Conclusion
The following references not relied upon are made of record: 
US20160063188A1 to Thornberry et. al., which is directed to a method of managing animal information and allows a user to share information with a vet. 
US20140052463A1 to Cashman et. al., which is directed to a veterinary kiosk which provides telemedicine services. 
US20140228648A1 to Goldberg et. al., which is directed to a pet scale kiosk with interactive client software. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
            





/A.K.A./Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                 /JONATHAN DURANT/Primary Examiner, Art Unit 3619